Name: Decision No 4/96 of the Association Council, Association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, of 27 December 1996 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 1997 (extension of the double-checking system established by Decision No 2/96 of the Association Council)
 Type: Decision
 Subject Matter: tariff policy;  trade;  iron, steel and other metal industries;  European construction;  Europe
 Date Published: 1997-03-05

 Avis juridique important|21997D0305(01)Decision No 4/96 of the Association Council, Association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, of 27 December 1996 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 1997 (extension of the double-checking system established by Decision No 2/96 of the Association Council) Official Journal L 064 , 05/03/1997 P. 0013 - 0015DECISION No 4/96 OF THE ASSOCIATION COUNCIL, ASSOCIATION BETWEEN THE EUROPEAN COMMUNITIES AND THEIR MEMBER STATES, OF THE ONE PART, AND THE CZECH REPUBLIC, OF THE OTHER PART,of 27 December 1996 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period 1 January to 31 December 1997 (extension of the double-checking system established by Decision No 2/96 of the Association Council) (97/163/ECSC) THE ASSOCIATION COUNCIL,Whereas the Contact Group referred to in Article 10 of Protocol 2 to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (1), which entered into force on 1 February 1995, agreed on 18 October 1996 to recommend to the Association Council established under Article 104 of the Agreement that the double-checking system introduced in 1996 by Association Council Decision No 2/96 (2) should be extended for the period between 1 January and 31 December 1997 subject to certain amendments;Whereas the Association Council, having been supplied with all relevant information, has agreed with this recommendation,HAS DECIDED AS FOLLOWS:Article 1 The double-checking system established by Association Council Decision No 2/96 for the period 1 January to 31 December 1996 shall continue to apply for the period between 1 January and 31 December 1997, subject to the amendments shown in Article 2. In the preamble and Article 1 (1) and (3) of the Decision, references to the period 1 January to 31 December 1996 shall be replaced by the words '1 January to 31 December 1997`. Article 1 (4) shall be repealed.Article 2 1. The first sentence of Article 2 (2) of the Decision shall be amended to read as follows:'The Community undertakes to supply the Czech authorities with precise statistical information on import documents issued by Member States in respect of the export documents issued by the Czech authorities pursuant to Article 1.`2. Annex I to the Decision shall be replaced by the text contained in the Annex to this Decision.3. In Annex III to the Decision, 'Export Licence` shall be replaced by 'Export Document`.4. In Annex IV to the Decision, paragraph 3 shall be amended to read as follows:'The export documents shall be valid for six months from the date of their issue.`Article 3 This Decision shall enter into force on the date of signature.It shall apply with effect from 1 January 1997.Done at Brussels, 27 December 1996.For the Association CouncilThe PresidentJ. ZIELENIEC(1) OJ No L 360, 31. 12. 1994, p. 2.(2) OJ No L 133, 4. 6. 1996, p. 16.ANNEX 'ANNEX ICZECH REPUBLICList of products subject to double-checking (1997)Heavy Plates(excluding ex-CN Codes)7208 40 107208 51 307208 51 507208 51 917208 51 997208 52 917208 52 997208 54 107208 90 107208 90 90Cold-rolled sheet7209 15 007209 16 907209 17 907209 18 917209 18 997209 25 007209 26 907209 27 907209 28 907211 23 107211 23 517211 29 20Hot-rolled strip and hoop7211 14 107211 14 907211 19 207211 19 907212 60 917220 11 007220 12 007220 90 317226 19 107226 20 207226 91 107226 91 907226 99 20Wire rod7213 10 007213 20 007213 91 107213 91 207213 91 417213 91 497213 91 707213 91 907213 99 107213 99 907221 00 107221 00 907227 10 007227 20 007227 90 107227 90 507227 90 95Hematite pig iron7201 10 19Beams and sections7216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 99Welded TubesComplete CN heading 7306`JOINT DECLARATION In the context of Association Council Decision No 2/96, as extended by Association Council Decision No 4/96, the Community and the Czech Republic declared that, if so requested by the producers of products subject to double-checking, they will inform each other immediately in the event of any problems relating to the operation of the Decision and the products concerned which might require consultations as provided for in Article 3 thereof.